--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

 
THE
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (SERP) FOR OFFICERS
OF
AMERICAN AIRLINES, INC.


AND THE


SERP SUMMARY PLAN DESCRIPTION


AS AMENDED AND RESTATED

































 
 

--------------------------------------------------------------------------------

 

THE
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (SERP) FOR OFFICERS
OF
AMERICAN AIRLINES, INC.


AND THE


SERP SUMMARY PLAN DESCRIPTION


AS AMENDED AND RESTATED


TABLE OF CONTENTS


Page


 
ARTICLE I
NAME AND PURPOSE OF THE PLAN 
[INSERT PAGE NUMBER]

 
ARTICLE II
DEFINITIONS AND CONSTRUCTION 
[INSERT PAGE NUMBER]

 
 
ARTICLE IIIELIGIBILITY AND PARTICIPATION[INSERT PAGE NUMBER]

 
 
ARTICLE IV BENEFITS IN CONNECTION WITH THE BASE DEFINED BENEFIT PLAN[INSERT PAGE
NUMBER]

 
 
ARTICLE V CONTRIBUTIONS AND EARNINGS CREDITS IN CONNECTION WITH THE $UPER $AVER
PLUS PLAN[INSERT PAGE NUMBER]

 
 
ARTICLE VIPAYMENT OF BENEFITS[INSERT PAGE NUMBER]

 
 
ARTICLE VIIAMENDMENT AND TERMINATION[INSERT PAGE NUMBER]

 
 
ARTICLE VIIIGENERAL CONDITIONS[INSERT PAGE NUMBER]

 
 
ARTICLE IXFUNDING[INSERT PAGE NUMBER]

 
 
ARTICLE XTRUST[INSERT PAGE NUMBER]

 
 
ARTICLE XIERISA RIGHTS[INSERT PAGE NUMBER]

 
 
ARTICLE XIICLAIMS PROCEDURES[INSERT PAGE NUMBER]

 
 
ARTICLE XIIIFINALITY OF DECISIONS OR ACTS[INSERT PAGE NUMBER]

 
 
ARTICLE XIV GENERAL INFORMATION ABOUT YOUR PLAN[INSERT PAGE NUMBER]




 
 

--------------------------------------------------------------------------------

 



ARTICLE I
NAME AND PURPOSE OF THE PLAN


 
Section 1.1            Name and Purpose of the Plan.
 
  This Supplemental Executive Retirement Program for Officers of American
Airlines, Inc. (the “Plan”) provides supplemental retirement benefits to
selected officers of American Airlines, Inc.  It is amended and restated to
comply with section 409A of the Code.  Prior to January 1, 2001, the
supplemental benefits provided under this Plan consisted only of supplemental
retirement benefits in excess of the maximum pension benefits payable under a
Participant's Base Defined Benefit Plan and a supplemental retirement benefit
based on a Participant's Incentive Compensation and Performance Returns.  These
continuing benefits are described in Article IV of the Plan.  Effective January
1, 2001, certain Participants, who participate in the $uper $aver Plus Plan,
either because they elected to forego participation in a Base Defined Benefit
Plan, or because they were not eligible to elect to participate in a Base
Defined Benefit Plan, became eligible to receive benefits under Article V of the
Plan.
 


Effective October 15, 2002, the Plan was amended and restated in the entirety to
provide for irrevocable funding of certain benefits through the Trust Agreement
under the Supplemental Executive Retirement Program for Officers of American
Airlines, Inc.  This irrevocable trust funds certain benefits under Article IV
of the Plan.  The Trust Agreement under Supplemental Executive Retirement
Program for Officers of American Airlines, Inc. Participating in the $uper $aver
Plus Plan was established and funded on September 15, 2005.  This irrevocable
trust funds certain benefits under Article V of the Plan.  Since the most recent
amendment of the Plan, section 409A of the Code has been enacted and requires
further amendment of the Plan.  Accordingly, the Plan is hereby amended and
restated in the entirety effective as of January 1, 2005, except as otherwise
provided herein.


ARTICLE II
DEFINITIONS AND CONSTRUCTION


 
Section 2.1            Definitions.  Throughout this Plan, certain defined terms
are used which are identified by initial capitalization.  Such terms are defined
in this Section 2.1, unless the context in which such terms are used clearly
provides otherwise.
 
 
(a) Act.  The Employee Retirement Income Security Act of 1974, as amended.
 
 
(b) Active Funding Participant.  A Participant who currently performs active
duties of employment while a Participant pursuant to Section 3.1 who is vested
in a Funded Accrued Benefit under this Plan.
 
 
(c) AMR.  AMR Corporation, and any successor thereto.
 
 
(d) Annual Defined Benefit Retirement Benefit.  The amount determined by
subtracting the Base Defined Benefit Plan Benefit from the greatest of (i) the
Base Plan Social Security Offset Benefit, (ii) the Final Average Earnings
Benefit, or (iii) the Basic Benefit.  If the Base Defined Benefit Plan of a
Participant is the American Airlines, Inc. Pilot Retirement Benefit Program, the
Annual Defined Benefit Retirement Benefit shall be the amount determined by
subtracting the Base Defined Benefit Plan Benefit from the amount that would
have been payable under the Base Defined Benefit Plan in the absence of the Base
Defined Benefit Plan limits on compensation and benefits under the Code, plus
the Supplemental Incentive Compensation Retirement Benefit and the Supplemental
Performance Return Retirement Benefit (and for such purposes variable benefits
shall be disregarded).  In determining the Annual Defined Benefit Retirement
Benefit under this Plan, any additional pension service or age credit which the
Company and/or the Plan is required to provide pursuant to a separate
contractual agreement or a employment representation shall be added to Credited
Service or age in the determination of the Annual Defined Benefit Retirement
Benefit under this Plan, but not added as service or age to be credited under
the applicable Base Defined Benefit Plan.
 
 
(e) Average Incentive Compensation.  An amount calculated as follows:
 
 
(1) The sum of a Participant's four highest annual Incentive Compensation awards
(or the sum of all such awards if the Participant has fewer than four such
awards) paid to a Participant during the time period beginning on or after
January 1, 1985, and ending on the first to occur of:
 
 
(A) the Participant's actual retirement under the Base Defined Benefit Plan, or
under $uper $aver if the Participant is not participating in a Base Defined
Benefit Plan,
 
 
(B) the date of the Participant's death, or
 
 
(C)  
the date of the Participant’s retirement.

 
 
If a Participant is credited with less than a full year of Credited Service as a
Participant in any year in which Incentive Compensation is paid, that portion of
the Participant's Incentive Compensation that is taken into account will be
prorated based on the Credited Service earned by the Participant for such year.
 
 
(2) Divide the sum determined in (1) above, by four (or by the number of such
awards if the Participant has fewer than four such awards).
 
 
(f) Average Performance Return.  An amount calculated as follows:
 
 
(1) The sum of a Participant's four highest annual Performance Return awards (or
the sum of all such awards if the Participant has fewer than four such awards)
paid to the Participant during the Participant's career, and ending on the first
to occur of:
 
 
(A) the Participant's actual retirement under the Base Defined Benefit Plan, or
under $uper $aver if the Participant is not participating in a Base Defined
Benefit Plan,
 
 
(B) the date of the Participant's death, or
 
 
(C)  
the date of the Participant’s retirement.

 
 
(2) Divide the sum determined in (1) above, by four (or by the number of such
awards if the Participant has fewer than four such awards).
 
 
(g) Base Defined Benefit Plan.  The defined benefit retirement benefit plan (or
plans) of the Company which qualifies under section 401 of the Code and under
which certain Participants covered under this Plan are eligible to receive
benefits.
 
 
(h) Base Defined Benefit Plan Benefit.  The annual benefit a Participant or
Beneficiary is entitled to receive from the Base Defined Benefit Plan upon
retirement, disability, death or termination of employment, subject to the Base
Defined Benefit Plan provisions which limit such benefit to the maximum amount
permitted by the Code.
 
 
(i) Base Plan Social Security Offset Benefit.  The annual amount of a
Participant's or Beneficiary's benefit under any “Social Security Offset
Benefit,” as defined in the Base Defined Benefit Plan, computed without regard
to the Base Defined Benefit Plan limits on compensation and benefits under the
Code, plus the Supplemental Incentive Compensation and Performance Return
Retirement Benefit.
 
 
(j) Basic Benefit.  The annual amount of a Participant's or Beneficiary's
benefit under any “Basic Benefit,” as defined in the Base Defined Benefit Plan,
computed without regard to the Base Defined Benefit Plan limits on compensation
and benefits under the Code, plus the Supplemental Incentive Compensation and
Performance Return Retirement Benefit.
 
 
(k) Beneficiary.  A person designated by a Participant who, as permitted under
the terms of the Plan, is or may be entitled to a benefit under the Plan in the
event of the death of the Participant.  If no Beneficiary is designated, or if
the designated Beneficiary is not then living, benefits will be paid pursuant to
Section 6.4.
 
 
(l) Board of Directors.  The Board of Directors of AMR.
 
 
(m) Change in Control.  A "Change in Control" as defined in Section 11 of the
AMR Corporation 1998 Long Term Incentive Plan, as amended.  The determination of
the occurrence of a Change in Control shall be made by the Committee, consistent
with the definition of such term as contained in Treasury Regulation
1.409A-3(i)(5) or successor guidance thereto and such provisions of the AMR
Corporation 1998 Long Term Incentive Plan, as amended.
 
 
(n) Code.  The Internal Revenue Code of 1986, as amended.
 
 
(o) Committee.  The administrative committee appointed by the Board of Directors
to manage and administer this Plan.
 
 
(p) Company.  Any subsidiary of American Airlines, Inc. or any subsidiary of
AMR, which is designated for inclusion as a participating employer in the Plan,
as determined by the Board of Directors.  
 
 
(q) Credited Service.   The term “Credited Service” under this Plan has the same
meaning for purposes of this Plan as it has in the applicable Base Defined
Benefit Plan, except as provided in Section 2.1(d) with respect to additional
age or service credit.  
 
 
(r) Disabled (or Disability).  "Disability” shall have the meaning defined in
section 409A(2)(C) of the Code.  Determination of Disability shall be made by
the Committee consistently with Treasury Regulation 1.409A-3(i)(4)(i) or
successor guidance thereto.
 
 
(s) Final Average Earnings Benefit.  The annual amount of a Participant's or
Beneficiary's benefit under any “Final Average Earnings Benefit,” as defined in
the Base Defined Benefit Plan, computed without regard to the Base Defined
Benefit Plan limits on compensation and benefits under the Code, plus the
Supplemental Incentive Compensation and Performance Return Retirement Benefit.
 
 
(t) Funded Accrued Benefit.  The portion of the present value of the vested
benefit under Article IV or Article V represented by a credit to a bookkeeping
account of a Participant as a Funded Accrued Benefit in a Trust.
 
 
(u) Funding Account.  A bookkeeping entry maintained under the name of each
Active Funding Participant to reflect the amount of Funded Accrued Benefit on
account of such Active Funding Participant.
 
 
(v) Incentive Compensation.  Compensation paid to a Participant on or after
January 1, 1985, in accordance with one of the annual incentive compensation
plans adopted by the Board of Directors or the Board of Directors of American
Airlines, Inc.  For purposes of this definition, long-term, multi-year incentive
compensation plans shall not be considered to be incentive compensation plans.
 
 
(w) Non-Active Funding Participant.  A Participant who is not yet vested in a
benefit under this Plan, or who is on a Management Leave of Absence under the
AMR Management Leave Policy or who is retired or otherwise separated from
employment, for whom no Funding Account is maintained.
 
 
(x) Non-Funded Accrued Benefit.  The portion of the benefit under Article IV
and/or Article V not represented by amounts credited to the Funding Account of a
Participant as a Funded Accrued Benefit.
 
 
(y) Participant.  An elected officer of American Airlines, Inc., who is a
participant in a Base Defined Benefit Plan or the $uper $aver Plus Plan, shall
be a Participant.  An individual who is an appointed officer of American
Airlines, Inc. or a designated officer of another Company may be a Participant
only if (i) he or she is a participant in a Base Defined Benefit Plan or the
$uper $aver Plus Plan and (ii) is designated as a Participant by the Board of
Directors or under a writing signed by the Chairman of AMR.
 
 
(z) Performance Return.  Compensation paid to a Participant pursuant to a
specified portion of career equity shares granted to the Participant, as
determined by the Board of Directors.  
 
 
(aa) Plan.  The Supplemental Executive Retirement Program of American Airlines,
Inc., as amended.  The Plan may also be referred to herein as the “SERP”.  This
Plan features a supplement to defined benefit plan benefits as described in
Article IV and a supplement to $uper $aver Plus Plan benefits, as described in
Article V.
 
 
(bb) Specified Employee.  A “key employee”, as defined in section 416(i) of the
Code on each December 31.  If the key employee is a key employee on December 31
of a calendar year, the key employee shall be deemed to be a Specified Employee
for the twelve (12) month period beginning on the first day of the fourth month
following such December 31.
 
 
(cc) $uper $aver.  $uper $aver, a 401(k) Capital Accumulation Plan for Employees
of Participating AMR Corporation Subsidiaries, which qualifies under sections
401(a) and 401(k) of the Code, and under which certain Participants are eligible
to receive benefits.
 
 
(dd) $uper $aver Plus Plan.  $uper $aver Plus, a Supplement to $uper $aver,
which describes a program of benefits provided by employer contributions, in
addition to those benefits available under the regular provisions of $uper
$aver.  
 
 
(ee) $uper $aver Plus Plan Account.  A bookkeeping entry maintained under the
name of each Participant to record the deemed contributions and earnings
credited under the name of the Participant pursuant to Article V.
 
 
(ff) $uper $aver Plus Plan Excess Contribution.  A contribution credited to the
Participant's $uper $aver Plus Plan Account that is equal to the total employer
contributions (exclusive of cash or deferred contributions under sections 401(k)
and 402(g) of the Code) that would have been credited under the Participant’s
accounts in the $uper $aver Plus Plan, commencing in 2006, based upon the
Participant's elections under the $uper $aver Plus Plan in effect as of December
31 of the year preceding the calendar year for which the $uper $aver Plus Plan
Excess Contribution is credited, but for the provisions of sections 401(a)(17),
415 and 402(g) of the Code (or any Code sections replacing such sections with
comparable limitations).  For 2005, this election must have been in effect as of
March 15, 2005.  Additionally, the credited $uper $aver Plus Plan Excess
Contribution shall include the amount that would have been credited to the
Participant's account under the $uper $aver Plus Plan based on the Participant's
contribution rate election in effect as of December 31 of the calendar year
preceding the calendar year for which the $uper $aver Plus Plan Excess
Contribution is credited under $uper $aver if Incentive Compensation had
constituted compensation subject to deferral under $uper $aver and the $uper
$aver Plus Plan; provided that for 2005, this election must have been in effect
as of March 15, 2005.
 
 
(gg) Supplemental Incentive Compensation Retirement Benefit.  The amount
determined by multiplying the Average Incentive Compensation by two percent for
each year of Credited Service.
 
 
(hh) Supplemental Incentive Compensation and Performance Return Retirement
Benefit.  The difference between the benefits calculated under any “Social
Security Offset Benefit” formula as defined in the Base Defined Benefit Plan,
including and excluding Average Incentive Compensation and Average Performance
Return, in each case computed without regard to the Base Defined Benefit Plan
limits on compensation and benefits under the Code.  
 
 
(ii) Supplemental Performance Return Retirement Benefit.  The amount determined
by multiplying the Average Performance Return by two percent for each year of
Credited Service.
 
 
(jj) Trust (or Trusts).  The Trust Agreement Under Supplemental Executive
Retirement Program for Officers of American Airlines, Inc. entered into between
American Airlines, Inc. and Wachovia Bank National Association, which funds
certain vested benefits provided pursuant to Article IV, and/or the Trust
Agreement under Supplemental Executive Retirement Program for Officers of
American Airlines, Inc. Participating in the $uper $aver Plus Plan, which funds
certain vested benefits provided pursuant to Article V.
 
 
(kk) Trustee.  Wachovia Bank, National Association, or any successor thereto.
 
 
Section 2.2 Construction.  With respect to Active Funding Participants, this
Plan is an “employee pension benefit plan” (as defined in section 3(2) of the
Act) that is an “individual account plan” and a “defined contribution plan” (as
defined in section 3(34) of the Act), and as to all other Participants, the Plan
is a plan described in sections 201(2), 301(a)(3) and 401(a)(1) of the Act.  The
Plan is exempt from Part 3 of Subtitle B of Title I of the Act pursuant to
section 301(a)(8) of the Act.  Funded Accrued Benefits are intended not to be
subject to section 409A of the Code, nor to constitute “deferred compensation”
as defined in Treasury Regulation 1.409A-1(b) or successor guidance
thereto.  With respect to Non-Funded Accrued Benefits, this non-qualified plan
shall be, and is intended to be, a plan that is unfunded and maintained by the
Company to provide deferred compensation to a select group of management or
highly-compensated employees, pursuant to sections 201(2), 301(a)(3), and
401(a)(1) of the Act.  Non-Funded Accrued Benefits are intended to be subject to
the requirements of section 409A of the Code.  The Committee shall have the
exclusive discretionary authority to interpret and construe the terms of the
Plan and the exclusive discretionary authority to determine eligibility for, and
the amount of, all benefits hereunder.  Any such determinations or
interpretations of the Plan adopted by the Committee shall be final and
conclusive and shall bind all parties, subject to Article XII.  This Plan shall
be construed consistently with the foregoing.  This Plan shall be construed
insofar as practicable so as to be consistent with the requirements of section
409A of the Code and applicable guidance issued thereunder, to preclude plan
failures under section 409A(a)(1)(A) of the Code.  All questions pertaining to
the construction, validity and effect of the Plan shall be determined in
accordance with the laws of the United States and the State of Texas.  If any
provision of this Plan shall be held by a court of competent jurisdiction to be
invalid, the remaining provisions of this Plan shall continue to be fully
effective.  Words in the singular shall include the plural, and vice versa,
where the context permits.  Headings and subheadings in the text of this Plan
are for reference only and shall not be considered in the construction of this
Plan.  This document serves as the Plan document and also as the Summary Plan
Description, as required by the Act.
 


ARTICLE III
ELIGIBILITY AND PARTICIPATION


 
Section 3.1 Participation Designation.  Elected officers of American Airlines,
Inc. who are participants in a Base Defined Benefit Plan or the $uper $aver Plus
Plan are Participants in the Plan.  An appointed officer of American Airlines,
Inc. or an officer of another Company may be a Participant only if he or she is
a participant in a Base Defined Benefit Plan or the $uper $aver Plus Plan and is
designated as a Participant by the Board of Directors or under a writing signed
by the Chairman of AMR.
 
 
Section 3.2            Accrual Under Base Plan.  Any Participant in this Plan
who was a Participant prior to January 1, 2001, and who ceased to continue to
accrue service for benefits under the Base Defined Benefit Plan as of such date
pursuant to an election to participate in the $uper $aver Plus Plan shall remain
eligible for the benefits accrued under Article IV of the Plan for service prior
to such date.  No further accruals of service for benefits under Article IV of
the Plan shall occur, however, after the effective date of the Participant's
election to forego participation in the Base Defined Benefit Plan.  Such
Participants who forego participation in the Base Defined Benefit Plan shall be
eligible to receive benefits determined under Article IV with respect to service
for periods prior to January 1, 2001, and/or under Article V of the Plan, for
periods commencing on and after January 1, 2001.
 
 
Section 3.3            Base Defined Benefit Plan Participants.  Participants who
continue to accrue service for benefits in the Base Defined Benefit Plan after
January 1, 2001, or who commence participation thereafter and who do not accrue
benefits under Article V of the Plan, shall continue to accrue benefits as
provided herein only under Article IV of the Plan.
 
 
Section 3.4 Change of Participant Status.  A Participant who is elected or
appointed as an officer and later becomes a non-officer will have any SERP
benefit pursuant to Article V as an officer frozen (subject to adjustment
pursuant to Section 5.2 in the case of benefits under Article V) as of the last
date the Participant serves as an officer, but such $uper $aver Plus Plan
Account shall remain payable under this Plan.  A Participant who is elected or
appointed as an officer and later becomes a non-officer will have any SERP
benefit pursuant to Article IV as an officer frozen as of the last date the
Participant serves as an officer, but such benefit shall remain payable under
this Plan.
 


ARTICLE IV
BENEFITS IN CONNECTION WITH THE BASE DEFINED BENEFIT PLAN


 
Section 4.1            Base Defined Benefit Retirement Benefit.  The Plan will
pay an Annual Defined Benefit Retirement Benefit to a Participant who earned
benefits under this Plan while participating in the Base Defined Benefit
Plan.  The portion of any such Annual Defined Benefit Retirement Benefit that
was funded by a credit to the Funding Account for an Active Funding Participant
shall be paid from, and credited against, the Participant's Funding Account and
paid through the Trust.
 
 
Section 4.2 No Benefit Payable.  Except as provided in this Plan, if no benefit
is payable under the Base Defined Benefit Plan, then no benefit will be payable
under Article IV of the Plan.
 


ARTICLE V
CONTRIBUTIONS AND EARNINGS CREDITS
IN CONNECTION WITH THE $UPER $AVER PLUS PLAN


 
Section 5.1            $uper $aver Plus Plan Benefit.  If a Participant in this
Plan is participating in the $uper $aver Plus Plan, the Committee shall credit
annually to the Participant’s $uper $aver Plus Plan Account a $uper $aver Plus
Plan Excess Contribution.  
 
 
Section 5.2            Additional Credits.  In addition to the $uper $aver Plus
Plan Excess Contribution provided for under this Article V pursuant to
Section 5.1, the Committee shall periodically, at such times during a calendar
year as shall be determined in its sole discretion, credit or debit, as the case
may be, to a Participant’s $uper $aver Plus Plan Account, the earnings or losses
that would have accrued to such $uper $aver Plus Plan Account if such $uper
$aver Plus Plan Account were invested in the investment funds elected by the
Participant during the relevant computation period, based on the investment
elections available under the $uper $aver Plus Plan.
 
 
Section 5.3 No Benefit Payable.  Except as provided in this Plan, if no benefit
is payable under the $uper $aver Plus Plan, then no benefit will be payable
under Article V of the Plan.  In making such determination, benefits
attributable to contributions under $uper $aver, other than under the $uper
$aver Plus Plan, shall be disregarded, except as provided in Section 6.3.  The
amount of any Funded Accrued Benefit contribution under this Article V shall be
paid to the Trust, and credited to the Participant's Funding Account.  Amounts
paid to a Participant on account of this Article V from amounts credited to a
Funding Account shall be paid from, and credited against, the Participant's
$uper $aver Plus Plan Account and paid through a Trust.
 


ARTICLE VI
PAYMENT OF BENEFITS


 
Section 6.1            General Rule.  Benefits being paid under the Plan that
commenced prior to January 1, 2005, shall, if continuing to be paid on an
annuity basis as of October 3, 2004, continue to be paid in accordance with the
terms of the Plan in effect prior to January 1, 2005.  All benefits payable on
and after January 1, 2005, shall be distributed in the form of a single lump-sum
distribution.  This change in form of payment is made pursuant to section 3.02
of Internal Revenue Service Notice 2006-79, Internal Revenue Service Notice
2007-86, Q&A 19(c) of Internal Revenue Service Notice 2005-1, and section XIB of
the Preamble to the Treasury Regulations under section 409A of the Code.  In
determining the amount of the lump sum distribution, the provisions of the Base
Defined Benefit Plan and the $uper $aver Plus Plan consistent with this Plan
will apply, including, but not limited to, social security offset provisions and
early retirement reductions.  In calculating the lump sum payment of amounts
payable under Article IV, the interest rate used shall be the applicable
interest rate promulgated by the Internal Revenue Service under section
417(e)(3) of the Code for the third month preceding the date on which payment is
to be made, provided that the application of such rate shall, commencing January
1, 2008, be phased in using the same methodology as employed under the
Retirement Benefit Plan of American Airlines, Inc. for Agent, Management,
Specialist, Support Personnel and Officers.  Prior to 2008, the mortality rate
shall be the 1983 GAM male table for male Participants, and the 1983 GAM female
table for female Participants.  After 2007, the mortality table shall be
determined under section 430(h)(3) of the Code.
 
 
Section 6.2 Time of Payment.  Payment of benefits payable under Article IV shall
not be paid prior to the date on which the Participant is entitled to commence
early retirement benefits under the applicable Base Retirement Plan (as in
effect on January 1, 2005, and assuming that the Participant remained in the
employment of the Company until such date of early retirement
eligibility).  Subject to such limitations, the lump sum payment of benefits
under Article IV shall be payable to the Participant not later than sixty (60)
days after the earlier of the date on which the Participant:
 
 
(a) becomes Disabled, or
 
 
(b) terminates from employment with AMR and the Company in a manner constituting
a “separation from service” as defined under Treasury Regulation 1.409A-1(h) or
successor guidance thereto.
 


Payment of benefits under Article V, consisting of a lump sum payment of all
amounts credited to the $uper $aver Plus Plan Account, shall be made not later
than sixty (60) days after the earliest date on which the Participant:


(a)           becomes Disabled, or


(b)           terminates from employment with AMR and the Company in a manner
constituting a “separation from service” as defined under Treasury Regulation
1.409A-1(h) or successor guidance thereto.


This change in time of payment is made pursuant to section 3.02 of Internal
Revenue Service Notice 2006-79, Internal Revenue Service Notice 2007-86, Q&A
19(c) of Internal Revenue Service Notice 2005-1, and Section XIB of the Preamble
to the Treasury Regulations under section 409A of the Code.  Notwithstanding the
foregoing, no distribution of Non-Funded Accrued Benefits under this Section 6.2
to a Participant who is a Specified Employee shall be made until the earlier of
(a) thirty (30) days after the date of death of the Participant or (b) six (6)
months after the date of termination of employment of the Participant, unless
the payment is made due to Disability or pursuant to Section 6.4 (subject also
the early retirement date limitation provided above).  Neither the Company, the
Committee nor the Participant shall have any right or power to accelerate
benefit distribution under this Plan, subject to Sections 6.3, 7.1 and Section
10.1.
 
Section 6.3 Payment Upon a Change in Control.  Upon a Change in Control with
respect to AMR or American Airlines, Inc., a Participant will receive a lump
sum, one-time payment equal to the present value as of the date of the Change in
Control of the Annual Defined Benefit Retirement Benefit to be paid pursuant to
Article IV, or the entire amount credited to the Participant’s $uper $aver Plus
Plan Account pursuant to Article V, as applicable.  The Change in Control
payment shall be computed by assuming that payments under the Base Defined
Benefit Plan would commence at the earliest possible retirement age for the
Participant, and assuming that the Participant separated from employment as of
the Change in Control.  With respect to benefits under Article V, the Change in
Control payment shall equal the entire $uper $aver Plus Plan Account balance
under Article V as of the payment date.  In the event a Participant is not
vested in benefits under the Base Defined Benefit Plan or under the $uper $aver
Plus Plan, the Participant shall nevertheless be deemed to have satisfied the
vesting requirements of the Base Defined Benefit Plan (and of the $uper $aver
Plus Plan) for purposes of computing the amount of the Change in Control
payment.  The benefit under this Section 6.3 shall be paid in the calendar year
of the Change in Control or within sixty (60) days thereafter.
 
 
Section 6.4 Death Benefits.  In the event of the death of a Participant for whom
a benefit under this Plan is accrued under Article IV and after the Participant
is entitled to early retirement benefits under a Base Defined Benefit Plan, if a
surviving spouse benefit is payable under the Base Defined Benefit Plan, the
Participant’s surviving spouse will be entitled to a lump sum equivalent of the
spousal benefit that is calculated through the same methodology as used in
determination of the Annual Defined Benefit Retirement Benefit, substituting the
spousal benefit for the Base Defined Benefit Plan Benefit.  In the event of the
death of a Participant entitled to a benefit under Article V, the Participant’s
Beneficiary shall be entitled to receive a lump sum payment of the benefit to
which the Participant would have been entitled had the Participant terminated
from employment as of the date of death.  A Participant who is accruing or has
accrued benefits under Article V may designate a Beneficiary or Beneficiaries to
receive benefits payable in the event of the Participant’s death, if any.  Any
such designation shall be made in the manner required by the Committee or its
delegate, including a requirement for spousal consent, if applicable.  If, for
any reason, there is no surviving designated Beneficiary for such benefits,
benefits will be paid to the Participant’s spouse, if then living; if the
Participant’s spouse is not then living, benefits will be paid in equal shares
to each then living child of the Participant; if no such child is then living,
the benefits will be payable to the estate of the Participant.  Such amounts
will be paid in a lump sum within sixty (60) days following the date of the
Participant’s death.
 
 
Section 6.5 Deductions for Benefits.  In the event the Participant has any
outstanding debt with the Company, such as for payment of taxes, the Company or
the Committee may withhold or deduct from any payments to be made to the
Participant or Beneficiary under this Plan an amount(s) equal to such
outstanding debt.
 
 
Section 6.6 Payment of Funded Benefits.  Amounts payable to an Active Funding
Participant will first be paid from the Trust through amounts credited to such
Participant's Funding Account under a Trust.  Any remaining amounts payable, and
all amounts payable to Non-Active Funding Participants, shall be paid as they
become payable from the Company's general assets or through a trust established
pursuant to Section 10.2.
 


ARTICLE VII
AMENDMENT AND TERMINATION


 
Section 7.1            Amendment and Termination.  The Board of Directors, or
such person or persons, including the Committee, as may be authorized in writing
by the Board of Directors, may amend or terminate the Plan at any time.  Any
termination of the Plan which permits acceleration of payment shall be made only
in accordance with Treasury Regulation 1.409A-3(j)(4)(ix) or successor guidance
thereto.
 
 
Section 7.2            Limitation on Amendment or Termination.  No amendment or
termination pursuant to Section 7.1 shall adversely affect a benefit payable
under this Plan with respect to a Participant's employment by the Company prior
to the date of such amendment or termination unless such benefit is or becomes
payable under a successor plan or practice adopted by the Board of Directors or
its designee.
 
 
Section 7.3            Effect of Change in Control.  Notwithstanding Sections
7.1 and 7.2 of the Plan, no changes or amendments (including pertaining to
termination) of the Plan will be permitted after a Change in Control.
 


ARTICLE VIII
GENERAL CONDITIONS


 
Section 8.1            No Assignment.  The right to receive benefits under the
Plan may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered or subjected to any charge or legal process, and if any attempt is
made to do so or a person eligible for any benefit becomes bankrupt, the
interest under the Plan of the person affected may be terminated by the
Committee and the Committee may in its sole discretion cause the same to be held
or applied for the benefit of one or more of the dependents of such person,
subject to Section 8.2 of the Plan or in the event of the Participant’s death,
if a death benefit is then payable under the Plan.
 
 
Section 8.2            Exception for Domestic Relations Orders.  Notwithstanding
the provisions in Section 8.1, upon receipt by the Plan of a “domestic relations
order” (as defined in section 206(d)(3)(B)(ii) of the Act) purporting to be a
“qualified domestic relations order” (as defined in section 206(d)(3)(B)(i) of
the Act), the Committee shall review such order using the domestic relations
order review procedures in effect under the Base Defined Benefit Plan or $uper
$aver, as applicable to benefits under Article IV or Article V,
respectively.  Upon the determination that a domestic relations order meets the
Plan's requirements to be a qualified domestic relations order, the “alternate
payee” (as defined in section 206(d)(3)(K) of the Act) shall be eligible to
receive benefits payable under the terms of the qualified domestic relations
order.  Notwithstanding the foregoing, however, an alternate payee under a
domestic relations order shall only be eligible to receive benefits from the
Plan when the Participant commences receipt of benefits under Section 6.2.
 
 
Section 8.3            Force Majeure Events.  In the event of any act of God,
war, natural disaster, aircraft grounding, revocation of operating certificate,
terrorism, strike, lockout, labor dispute, work stoppage, fire, epidemic or
quarantine restriction, act of government, critical materials shortage or any
other act, whether similar or dissimilar, beyond the control of the Company
(each, a “Force Majeure Event”), which Force Majeure Event affects the Company
or its subsidiaries or its affiliates, the Board of Directors, at its sole
discretion, may suspend, delay, defer or substitute (for such period of time as
the Board of Directors may deem necessary) any payments due currently or in the
future under the Plan, including, but not limited to, any payments that have
accrued to the benefit of a Participant but have not yet been paid, but only to
the extent permitted under Treasury Regulation 1.409A-3(d), or successor
guidance thereto.
 
 
Section 8.4 Plan Administration.  American Airlines, Inc., is the sponsor of the
Plan and the Committee or its delegate shall be the plan administrator, and
shall have authority to manage the operation and administration of the
Plan.  The Committee may designate one or more individuals to carry out any of
its administrative responsibilities in connection with the Plan.  The Company
may employ one or more persons to render advice to any director, officer or
employee of the Company with respect to such individual's responsibilities under
the Plan.  The Committee may act by majority vote of its members at a meeting or
by a signed writing.  The Committee may engage agents to assist it and may
engage legal counsel who may be legal counsel for the Company.  All reasonable
expenses incurred by the Committee shall be paid by the Company.  In
administering the Plan, the Committee may conclusively rely upon the Company's
payroll and personnel records and employee benefit plan records maintained in
the ordinary course of business.  The Company may remove any member of a
Committee at any time, and a member may resign by written notice to the
Company.  The Committee may appoint successors to vacant positions, or such
position may be filled by the Company.
 


ARTICLE IX
FUNDING


 
Section 9.1            Funding.  The Company will pay the entire cost of the
Plan, through the Trusts directly or under Section 10.2, or by direct payment,
as applicable.  Any funding of a Trust for a vested benefit accruing for a
calendar year after December 31, 2004, as a Funded Accrued Benefit, shall be
made only within the calendar year of accrual or by March 15 thereafter and
shall not exceed the amount of such vested accrual.  In the event of such
funding, the amount accrued and so funded shall be a Funded Accrued Benefit and
shall not constitute deferred compensation subject to section 409A of the
Code.  Any accrued benefit not funded through a Funding Account shall be a
Non-Funded Account Benefit under this Plan.  No contribution shall be made to a
Trust during a “restricted period” as defined in section 409A(b)(3)(B) of the
Code, to the extent such contribution would cause amounts to be taxable under
section 409A of the Code.
 


ARTICLE X
TRUST


 
Section 10.1 Trust Documents.  The Company established an irrevocable trust
effective October  14, 2002, pursuant to the Trust Agreement Under Supplemental
Executive Retirement Program for Officers of American Airlines, Inc., to fund
the anticipated after-tax distributions of Funded Accrued Benefits under Article
IV of the Plan, as determined by the Committee, as of October 14, 2002, and as
determined from time to time thereafter, and an irrevocable trust effective
September 15, 2005, pursuant to the Trust Agreement under Supplemental Executive
Retirement Program for Officers of American Airlines, Inc. Participating in the
$uper $aver Plus Plan, to fund the anticipated after-tax distributions of Funded
Benefits under Article V of the Plan, as determined by the Committee.  Wachovia
Bank, National Association serves as the Trustee of the Trusts and holds the
Trust assets for the purpose of accumulating funds to pay Funded Accrued
Benefits under the Plan as they become due and payable.  The Trusts are
so-called “secular trusts” for Federal income tax purposes.  The assets of each
Trust are not subject to the claims of creditors of the Company or any of its
corporate affiliates.  Moreover, the contributions to the Trusts and the Trusts’
earnings will generally be taxable income to the Participants, although
subsequent distributions from the already taxed amounts will be made to
Participants free of Federal income tax.
 
 
Section 10.2 Trust for Non-Funded Accrued Benefits.  To assist in the payment of
Non-Funded Accrued Benefits following a Change in Control, the Board of
Directors or the Company's General Counsel or the Company's Corporate Secretary
may establish a trust, or utilize a separate trust heretofore established, to
fund Non-Funded Accrued Benefits under the Plan.
 
 
Section 10.3 Requirements for the Separate Trust for Non-Funded Accrued
Benefits.  The trust which may be established or otherwise utilized pursuant to
Section 10.2 will be maintained:
 
(a)           with a nationally recognized banking institution with experience
in serving as a trustee for such matters,


(b)           with the entirety of its assets held in the United States,


(c)           pursuant to such documentation as recommended by outside counsel
to the Company, and


(d)           funded so as to enable the trust to pay some or all of the
Non-Funded Accrued Benefits contemplated under the Plan, as may be determined by
the Company's independent compensation consultant, selected by the Company, in
its sole and absolute discretion.  Such trust shall be established in a manner
not resulting in taxable income pursuant to section 409A(b) of the Code.


Section 10.4                                Additional Actions.  In addition,
the Board of Directors, the Company's General Counsel or the Company's Corporate
Secretary may take any additional actions deemed reasonably necessary to
accomplish the stated purpose of Section 10.2.


ARTICLE XI
ERISA RIGHTS


 
Section 11.1 Statement of ERISA Rights in Summary Plan Description.  As a
Participant in any Funded Accrued Benefits under the Plan, you are entitled to
certain rights and protections under ERISA.  ERISA provides that all Plan
participants shall be entitled to:
 
·  
Examine, without charge, at the plan administrator’s office, all Plan documents,
including copies of all documents filed with the U.S. Department of Labor, such
as Summary Annual Reports (SARs) and a copy of the latest Form 5500 annual
report filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

·  
Obtain copies of all Plan documents and other Plan information including copies
of the latest Form 5500 annual report and this Plan upon written request to the
plan administrator. The plan administrator may charge a reasonable amount for
the copies.

·  
Receive a summary of the Plan’s annual financial report (SAR). The plan
administrator is required by law to furnish each participant with a SAR.

·  
Obtain a statement telling you whether you have a right to receive a pension at
normal retirement age under the Plan and, if so, what the benefit amount would
be at normal retirement age if you were to stop working now. This statement must
be requested in writing and is not required to be given more often than once a
year. This statement must be provided free of charge.



In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the Plan’s operation. The people who supervise the
Plan’s operation, called “Fiduciaries,” have a duty to do their jobs prudently
and solely in the interest of you and other Plan participants and
beneficiaries.  Fiduciaries who violate ERISA may be removed and required to
make good any losses they have caused the Plan.  No one, including your employer
or any other person may fine you or otherwise discriminate against you in any
way to prevent you from obtaining a pension benefit or exercising your rights
under ERISA.


The plan administrator has the sole discretionary authority to interpret the
terms of the Plan and to determine eligibility for and entitlement to Plan
benefits in accordance with the terms of the Plan. Any interpretation or
determination made pursuant to such discretionary authority shall be given full
force and effect under the Plan.


If a claim for a benefit is denied or ignored in whole or in part, you must
receive a written explanation of the reason for the denial. You have the right
to have the plan administrator review and reconsider the claim.  No one,
including an employer or any other person, may fire you or discriminate against
you in any way to prevent you from obtaining a benefit from the Plan or
exercising your rights under ERISA.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the plan administrator and do not
receive them within thirty (30) days, you may sue in federal court. The court
may require the plan administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the plan administrator’s control. If you have a claim
for benefits that is denied or ignored, in whole or in part, you may file suit
in a state or federal court.  In addition, if you disagree with the Plan’s
decision or lack thereof concerning the qualified status of a domestic relations
order, you may file suit in federal court.


If the Plan’s Fiduciaries misuse the Plan’s money, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay those costs and fees. If you
lose (i.e., if the court finds your claim frivolous), the court may order you to
pay these costs and fees.


If you have any questions about the Plan, contact the plan administrator.  If
there are any questions about this section or about your rights under ERISA, you
should contact the nearest office of the Employee Benefits Security
Administration of the U.S. Department of Labor listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W. Washington, D.C 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.


ARTICLE XII
CLAIMS PROCEDURES
 
Section 12.1 Claims.  A claim for retirement benefits under the Plan must be
submitted to the plan administrator at the time and in the manner prescribed by
the plan administrator.
 


If the plan administrator determines that you are not entitled to receive all or
part of the benefits you claim, a notice will be provided to you within a
reasonable period of time, but no later than 90 days from the day your claim was
received by the plan administrator.  This notice (which will be provided to you
in writing by mail or hand delivery or through email) will describe:
 
·  
The plan administrator’s determination,

 
·  
The basis for the determination (along with appropriate references to pertinent
Plan provisions on which the denial is based),

 
·  
A description of any additional material or information necessary to perfect the
claim and an explanation of why such material is necessary, and

 
·  
The procedure you must follow to obtain a review of the determination, including
a description of the appeals procedure and your right to bring a cause of action
for benefits under section 502(a) of ERISA. This notice will also, if
appropriate, explain how you may properly complete your claim and why the
submission of additional information may be necessary.

 
In certain instances, the plan administrator may not be able to make a
determination within ninety (90) days from the day your claim for benefits was
submitted. In such situations, the plan administrator, in its sole and absolute
discretion, may extend the ninety (90) day period for up to one hundred eighty
(180) days, as long as the plan administrator provides you with a written notice
within the initial ninety (90) day period that explains:
 
·  
The reason for the extension, and

 
·  
 The date on which a decision is expected.

 
 
Section 12.2 Claim Appeals.  If your claim for benefits is denied, either in
whole or in part, you may appeal the plan administrator’s denial by requesting a
review of your claim by the Committee (or its delegate).  Your written request
for an appeal must be received by the plan administrator within sixty (60) days
of the date you received your notice that the plan administrator denied your
claim.
 
As part of your appeal, you may submit written comments, documents, records and
other information relating to your claim for benefits. You may also request
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim. You will not be charged for this
information. The Committee’s (or its delegate’s) review of the plan
administrator’s adverse determination will take into account all comments,
documents, records and other information you submitted, without regard to
whether such information was submitted and considered in the plan
administrator’s initial determination of your claim.


If, after reviewing your appeal and any further information that you have
submitted, the Committee (or its delegate) denies your claim, either in whole or
in part, a notice (which will be provided to you in writing by mail or hand
delivery, or through email) will be provided to you within a reasonable period
of time, but not later than sixty (60) days from the day your request for a
review was received by the plan administrator. In the event that an extension of
time for processing is required, you will be provided a written notice of the
extension not later than sixty (60) days from the day your request for a review
was received by the plan administrator.  In such situations, the Committee (or
its delegate), in its sole and absolute discretion, may extend the sixty (60)
day period for up to one hundred twenty (120) days, as long as the Committee (or
its delegate) provides you with a written notice within the initial sixty (60)
day period that explains:
 
·  
The reason for the extension, and

 
·  
The date on which a decision is expected.

 
·  
The notice describing the Committee’s (or its delegate’s) decision will
describe:

 
·  
The specific reason or reasons for its decision, including any adverse
determinations;

 
·  
References to the specific Plan, Base Defined Benefit Plan or $uper $aver Plus
Plan provisions on which the Committee (or its delegate)  based its
determination;

 
·  
 Your right to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to your
claim;

 
·  
 A description of any voluntary appeals procedures, if any, and your right to
obtain information about such procedures, and

 
·  
Your right to bring a cause of action for benefits under section 502(a) of
ERISA.



ARTICLE XIII
FINALITY OF DECISIONS OR ACTS
 
Section 13.1 Determination is Final.  The Committee has the express authority to
elect the actuarial assumptions to be used in funding any benefits payable under
the Plan and, except as specified hereunder in Section 7.3 and in Article XII,
to interpret any provision of this Plan and to determine, at its sole
discretion, the meaning and application of any such provision as to each
Participant or Beneficiary under the Plan in accordance with the facts and
circumstances of each particular claim.  Except for the right of a Participant
or Beneficiary to appeal the denial of a claim, any decision or action of the
Committee, within its scope of authority, shall be final and binding on all
persons claiming a right to benefits under the Plan.  No benefit shall be
payable that the Committee does not deem is payable under the terms of the Plan.
 

 
 

--------------------------------------------------------------------------------

 



ARTICLE XIV
GENERAL INFORMATION ABOUT YOUR PLAN


Plan Name:
The Supplemental Executive Retirement Program (SERP) for Officers of American
Airlines, Inc.



Plan Sponsor:                                                      American
Airlines, Inc.
P O Box 619616
MD 5146
DFW International Airport, Texas 75261-9616


Employer ID No.:                                                      13-1502798


Plan Number:                                                      888


Type of Plan:                                                      As described
in Section 2.2


Plan
Administrator:                                                      Administrative
Committee
American Airlines, Inc.
4333 Amon Carter Blvd.
Fort Worth, TX   76155
Attn:  Corporate Secretary
Telephone:  817-963-1234


Legal Agent:                                                      CT Corporation


Trustee:                                           Wachovia Bank National
Association


Trustee(s)
Address:                                                      Wachovia Bank
National Association
Attn:  Executive Services
One West Fourth Street
Winston-Salem, NC  27150


Funding
Arrangement:                                                      Company
Liability for Non Funded Accrued Benefits
Trusts for Funded Accrued Benefits


Plan Year:                                                      January 1 to
December 31

 
 

--------------------------------------------------------------------------------

 

AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005.




American Airlines, Inc.




By:           




Its:           
